COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Steven Allen Jones v. The State of Texas

Appellate case number:    01-13-00431-CR

Trial court case number: 1345379

Trial court:              351st District Court of Harris County

        On February 18, 2014, the State of Texas filed a Motion for Extension of Time Within
Which to File Appellate Brief. The Motion is GRANTED, and appellee’s brief is considered
timely filed as of February 18, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: February 25, 2014